DETAILED ACTION
Receipt of Arguments/Remarks filed on November 18 2021 and the supplemental response filed on January 6 2022 is acknowledged. Claims 1-22, 24-26 and 31-32 were/stand cancelled. Claims 23, 27, 30, 36 and 40 were amended. Claims 23, 27-30 and 33-42 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 36-41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23, 27-30, 33-35 and 42, directed to the process of making and using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 22 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on January 6 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10383825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The amendments filed November 18 2021 have overcome the rejection of claims 36-41 under 35 USC 112b.  The claims now require a drug overcoming that indefiniteness rejection.  The trademark ethocel has been removed from the claim.  
The amendments filed November 18 2021 have overcome the rejection of claims 36-40 under 35 USC 103 over Broad et al. in view of DeBrouse and Adjei et al. in view of Mamajiwalla et al., the rejection of claims 36-41 over Broad et al. in view of DeBrouse and in further view of Georg and Adjei et al. in view of Mamajiwalla et al. and in further view of Georg.  None of the cited prior art teaches a first coating comprising an oil and a cellulose wherein the oil is present in the first coating in the claimed amount.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims as amended require a first coating that comprises an oil and a cellulose wherein .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616